Citation Nr: 1712511	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a lightning strike, to include right leg swelling and discoloration.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to January
1972.  This matter is before the Board of Veterans'Appeals (Board) on appeal from a December 2009 rating decision of the Waco, Texas Department of Veterans
Affairs (VA) Regional Office (RO).  In March 2011, an informal conference was held before a Decision Review Officer (DRO) at the RO.  Summary notes of the conference are associated with the record.  In April 2016 the case was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records (STRs) reflect that in July 1964 he was struck by lightning, and had complaints of numbness in both feet, and purplish discoloration near the medial side of the right foot.  An August 1964 STR notes complaints of aching pain in the right leg.  There was no edema, swelling, or discoloration; no objective abnormalities were noted.  On January 1972 service separation examination the Veteran's feet and lower extremities were normal on clinical evaluation.  Postservice treatment records show November 2002 complaints of acute onset right calf pain and swelling following a long road trip and rash-like skin lesions from the right buttock to the foot.

The instant claim of service connection for residuals of a lightning strike was filed in April 2009.  On November 2009 VA examination the examiner opined that the Veteran's right leg discoloration and reflux throughout the right lower extremity deep and superficial venous system are less likely than not related to his service.

The April 2016 Board remand directed that the claims file be forwarded to a neurologist for review and an addendum opinion that was to include, as pertinent here, if the current pathology nfor which service connection is claimed was determined to be unrelated to the lightning strike in service, identification of the etiology considered more likely, and comment on the medical journal/internet submissions by the Veteran in October 2011.

In the opinion received in June 2016, the consulting provider opined that it was less than likely that the lightning strike could be related to the Veteran's blood vessel tortuosity (due to the length of the interval between the lightning strike in 1964 and the first report of limb swelling in November 2002), and that it was less than likely that the peripheral neuropathy is related to the lightning strike (as the neuropathy is bilaterally symmetric and the lightning strike involved only the right leg.  The provider did not comment on the medical literature submission in October 2011 (or indicate it was reviewed), and did not identify the etiology for the claimed pathology considered more likely.  Furthermore, the provider did not address the claimed skin pathology, but noted "I believe I am not able to make a comment regarding the right leg 'discoloration' and it may be more appropriate to invoke dermatology."  In light of the foregoing, the opinion offered is inadequate for rating purposes, and corrective action is necessary.  

The Board notes that the AOJ issued a supplemental statement of the case (SSOC) in September 2016, and that an October 2016 "deferred rating" indicates that the claim was not ready to rate and requested a skin examination.  The record does not reflect that such examination was scheduled. 

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's claims file to be forwarded to the June 2016 VA consulting provider (if the June 2016 VA examiner is unavailable to another neurologist) for review and an advisory medical opinion with respect to the matter at hand.  The neurologist must review the entire record (to specifically include this remand, and the journal/internet article submissions in October 2011).  Based on review of the record, the neurologist should provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's right leg swelling is related to a lightning strike in service?  If not, please identify (with rationale) the etiology considered more likely.

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's diagnosed right lower extremity deep and superficial venous system reflux is related to a lightning strike in service?  If not, please identify the etiology considered more likely.

(c) Does the Veteran have a right lower extremity neurological disorder?  If so, please identify such disorder (by diagnosis) and opine whether it is at least as likely as not (a 50% or better probability) is related to a lightning strike in service?  If not, please identify the etiology considered more likely.

The neurologist must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate, and specifically including comment on the October 2011 medical journal/internet submissions.

2.  The AOJ should also arrange for the Veteran to be examined by a dermatologist to ascertain the nature and likely etiology of the Veteran's right leg skin discoloration.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following: 

Is it at least as likely as not (a 50% or better probability) that the Veteran's right leg discoloration is related to his lightning strike injury in service?  If not, please identify (with rationale) the etiology considered more likely.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

